Citation Nr: 1100789	
Decision Date: 01/07/11    Archive Date: 01/14/11

DOCKET NO.  08-14 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for bilateral knee 
strain/arthralgia. 

2.  Entitlement to service connection for bilateral carpal tunnel 
syndrome (brachial plexus syndrome). 

3.  Entitlement to service connection for chronic cough. 

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from June 5, 1994 to July 23, 
1994 and from October 1, 2003 to February 20, 2005.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 rating 
decision, by the Huntington, West Virginia, Regional Office (RO), 
which denied the claims of entitlement to service connection for 
bilateral knee strain/arthralgia, service connection for 
bilateral plexus syndrome/bilateral carpal tunnel syndrome, 
service connection for chronic cough, and service connection for 
headaches.  The Veteran perfected a timely appeal to that 
decision.  

On June 30, 2010, the Veteran appeared and offered testimony at a 
hearing before the undersigned Veterans Law Judge, sitting at the 
RO.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.  


REMAND

Service connection may be granted for a disability resulting from 
an injury sustained or disease incurred in the line of duty or 
for aggravation of a pre-existing injury or disease in the line 
of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.304, 3.307 (2010).  In order to prevail on the 
issue of service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 247, 
253 (1999).  

Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service. See 38 C.F.R. 
§ 3.303(d) (2010).  

The Veterans Claims Assistance Act (VCAA) requires that VA must 
provide notice that informs the claimant (1) of the information 
and evidence not of record that is necessary to substantiate the 
claim, (2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (1) (2010).  

After examining the record, the Board concludes that further 
assistance to the Veteran is required in order to comply with the 
duty to assist as mandated by 38 U.S.C.A. § 5103A (West 2002).  
The specific bases for remand are set forth below.  

1.  Bilateral knee strain/arthralgia.

The Veteran contends that his current knee problems are related 
to injuries he sustained while serving in Iraq.  At his personal 
hearing, the Veteran testified that the medics told him that his 
knee disorders were due to the constant vibration of the track 
vehicle; he reported that the motion of the platform on which the 
track vehicles were kept would occasionally cause him to fall off 
the platform.  The Veteran reported suffering an injury when 
ammunition slid off the shelves and struck him on the left leg.  
The Veteran recalled another incident in Iraq when he was 
carrying a 50 caliber gun that caught him right in the left leg.  

Service treatment records (STRs) show that the Veteran sought 
medical care for continuous pain in the knees in October 2003.  
The Veteran reported that he was running and felt that his legs 
got weak and gave way; he also experienced a popping sensation.  
The assessment was left knee strain.  On the report of a medical 
assessment completed prior to deployment in January 2005, the 
Veteran indicated that he had had swollen, stiff and painful 
joints.  

A Persian Gulf examination was conducted in February 2006.  The 
summary of problems included bilateral knee arthralgia of unknown 
etiology, bilateral carpal tunnel syndrome, chronic cough of 
unknown etiology, and headaches of known etiology.  

The Veteran was afforded a VA joints examination in February 
2006.  At that time, he reported that, while serving in Iraq, his 
unit came under mortar fire and a piece of track fell on his left 
knee.  The Veteran indicated that he did not seek medical 
attention but his knee was sore and he had a bruise.  Following a 
physical examination, the examiner reported a diagnosis of 
bilateral knee strain.  

In an addendum to the February 2006 VA examination, in August 
2006, the Veteran's claims folder was referred to a VA examiner 
for review and reconciliation of the diagnoses of bilateral knee 
arthralgia and bilateral knee strain.  The examiner reported a 
diagnosis of bilateral knee pain, with no diagnosis, no 
pathology, and no known etiology.  The examiner stated that the 
reported diagnosis is not supported by the documentation.  He 
further stated that the Veteran had a complaint of bilateral knee 
pain, but he had had two normal physical examinations and no 
pathology was found.  

However, more recent VA progress notes reflect variously 
diagnosed knee disorders.  Significantly, during an orthopedic 
consultation in December 2006, it was noted that the Veteran had 
what was thought to be a possible lateral meniscal tear, though 
the MRI performed in its work-up did not show internal 
derangement.  The Veteran, however, continues to have anterior 
left knee pain.  It was noted that the most recent referral by 
his primary care provider to physical therapy was performed and, 
following lack of significant response to therapy, orthopedic 
consultation was reconsulted.  The Veteran sustained anterior 
knee injuries in Iraq, and most pain is related to the anterior 
knee with associated crepitation.  The Veteran reported 
discomfort and a feeling of giving away in the left knee.  
Following an evaluation of the knee, the impression was 
patellofemoral pain syndrome with chondromalacia and secondary 
atrophy, moderate degrees.  The Veteran was seen in May 2009 for 
evaluation and management of chronic problems.  The assessment 
was bilateral knee pain.  Listed as active problems were 
chondromalacia patellae, bilateral knee strain, and sprain of the 
medial collateral ligament.  

Given the current evidence of a bilateral knee disability, and 
the in-service treatment for knee pain and strain, the Board 
finds that a VA examination is necessary.  

2.  Bilateral carpal tunnel syndrome/brachial plexus syndrome.

The Veteran essentially contends that service connection is 
warranted for a bilateral arm disorder.  The Veteran indicates 
that, during service, his forearm and hands would go numb during 
the night; he stated that his arms would get as cold as ice.  The 
Veteran stated that he was told that it was a combination of 
muscle spasms in his shoulders and nerve damage in his forearms.  

The STRs show that the Veteran was seen in May 2004 with 
complaints of having had numbness in his arms and legs for the 
past week.  The assessment was dehydration.  On the occasion of a 
post deployment assessment in January 2005, the Veteran reported 
being treated for numbness and tingling in the hands and muscle 
aches during his deployment.  

Post service treatment records associated with the claims folder 
reveal that the Veteran has been diagnosed as suffering from 
brachia plexus syndrome and bilateral carpal tunnel syndrome.  

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
signs and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service; and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. § 5103A (d) (West 2002 & Supp. 2010).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed disability 
may be related to service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 Vet. 
App. 410 (2006); McLendon v. Nicholson, at 83.  

On the occasion of a VA examination in February 2006, the Veteran 
stated that, while serving in Iraq, he had to wear body armor for 
8 to 12 hours each day.  He stated that he started to develop 
bilateral arm numbness after removing his armor about 3 months 
after coming to Iraq.  The Veteran indicated that he has 
developed fine tremors which are worse in the right arm.  
Following an evaluation, the Veteran was diagnosed with brachis 
plexus syndrome.  However, the examiner did not opine as to the 
etiology of the Veteran's brachis plexus syndrome.  When VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examination is not adequate as it does not discuss the 
etiology of the Veteran's brachis plexus syndrome and carpal 
tunnel syndrome.  Therefore, a VA clinical opinion should discuss 
whether there is a causal relationship between the Veteran's 
current brachis plexus syndrome and carpal tunnel syndrome and 
the Veteran's January 2005 report of numbness in his hands.  

3.  Chronic cough.

The Veteran maintains that he developed a chronic cough during 
his period of active duty in Iraq.  At his personal hearing in 
June 2010, the Veteran indicated that he was treated for chronic 
coughs during service, and he has been diagnosed with bronchial 
asthma.  

A review of the Veteran's service treatment records (STRs) 
reveals that, at the time of his post deployment examination in 
January 2005, the Veteran reported being exposed to smoke from 
oil fires, smoke from burning trash or feces, and smoke from 
vehicle or truck exhaust fumes.  The Veteran also reported having 
had a chronic cough during his period of deployment.  

A review of the Veteran's post-service treatment records reveals 
no diagnosis of a lung, pulmonary, or respiratory disability.  A 
VA examination was conducted in April 2006 for evaluation of 
respiratory diseases.  The Veteran stated that he developed a 
chronic dry cough in June 2004 after being stationed near some 
smoke stacks where bricks were being made and while being exposed 
to burning waste from the trash pits including burning feces with 
diesel fuel.  A chest x-ray report indicated that "the lung 
fields were clear without active infiltrate, and there are no 
skeletal, pleural or diaphragmatic changes."  The diagnosis was 
chronic cough.  However, it is unclear whether any treatment 
provider has specifically ruled out any known clinical diagnosis 
as being the cause of the Veteran's reported symptoms.  

VA regulations require VA to obtain a medical opinion based on 
the evidence of record if VA determines such evidence necessary 
to decide the claim.  See 38 U.S.C.A. § 5103A (d) (2) (West 
2002); 38 C.F.R. § 3.159(c) (4) (i) (2010).  A medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
such, the Board finds that further development is necessary to 
address the etiology of the chronic cough.  The Board will, 
therefore, remand the case to schedule the Veteran for a VA 
examination to obtain a medical opinion regarding the medical 
probability that the Veteran's chronic cough is attributable to 
military service or is a qualifying chronic disability resulting 
from an undiagnosed illness.  

4.  Headaches.

The STRs show that the Veteran was seen in August 2004 for 
complaints of hitting his head on an air conditioning unit frame 
the previous night while walking to the restroom.  He denied any 
loss of consciousness.  The assessment was headache due to minor 
trauma.  At the time of his post deployment examination in 
January 2005, the Veteran reported having had headaches during 
his deployment; and he indicated that he continued to have 
headaches.  At his personal hearing in June 2010, the Veteran 
indicated that he has continued to suffer from constant chronic 
headaches ever since he struck his head on the air conditioning 
unit in service.  The Veteran indicated that he was recently 
screened for traumatic brain injury TBI.  

A VA neurological examination was also conducted in March 2006.  
At that time, the Veteran stated that in the early summer of 
2004, he struck the back of his head on an air conditioner when 
he rose up to soon after duck walking under it to go to the 
bathroom in the middle of the night in Iraq.  The Veteran 
indicated that he went to the medics for treatment because it 
almost knocked him out.  The pertinent diagnosis was headaches.  

The existing record does not sufficiently resolve the etiology of 
the Veteran's headaches.  On the one hand, if the predominant 
cause of the headaches consists of sinus congestion, this would 
mean that the disorder in question has been attributed to a known 
clinical diagnosis, and thereby cannot be presumed service-
connected under the undiagnosed illness statute.  Provided 
instead that the etiology is indeterminable, then headaches may 
likely be amenable to presumptive service connection based on the 
Veteran's Persian Gulf syndrome.  

The previously conducted examination contained no discussion of 
the etiology of the Veteran's headaches, and is not adequate to 
allow for the resolution of the claim.  Thus, the RO should 
schedule the Veteran for a VA examination to address this issue.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In light of 
the Board's decision to remand the Veteran's claims for 
additional evidentiary development, the RO should also provide 
the Veteran with complete notice pursuant to the Veterans Claims 
Assistance Act (VCAA) of the information and evidence needed to 
substantiate the service connection claim for headaches.  

Additionally, at his June 2010 hearing, the Veteran indicated 
that he has been receiving treatment at the VA medical center in 
Beckley, Virginia.  In fact, the Veteran testified that he had an 
appointment at the VAMC in Beckley the day before his hearing.  
He also reported having had a screening at the VAMC in Richmond, 
Virginia for traumatic brain injury.  An effort to obtain these 
records has not yet been undertaken. It is important to note that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of that 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  These treatment records 
should be associated with the claims file.  38 U.S.C. § 5103A 
(West 2002).   

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to her claims and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the RO via the AMC in Washington, D.C., for the following 
actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, VA 
and private, who may possess additional 
records pertinent to his claims on appeal.  
The records sought should include VA 
treatment records from the Beckley VAMC and 
any medical records identified by the 
Veteran in June 2010.  The RO should 
specifically request any and all MRI and CT 
brain imaging reports as well as any and 
all neurological studies conducted at the 
VAMC in Richmond, Virginia in 2009.  All 
attempts to locate these records should be 
indicated in the claims file.  If these 
reports cannot be located, it should be so 
stated.  With any necessary authorization 
from the Veteran, the RO should attempt to 
obtain and associate with the claims file 
any medical records identified by the 
Veteran that have not been secured 
previously.  If the RO is unsuccessful in 
obtaining any medical records identified by 
the Veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records they may have obtained on their own 
that have not been secured previously.  

2.  The Veteran should be scheduled for a 
VA orthopedic examination to determine the 
etiology of any right or left knee 
disorder, which may currently be present.  
The claims folder must be made available to 
the examiner prior to the examination.  The 
examiner must elicit the Veteran's history 
regarding the identified disabilities.  
Following a clinical evaluation of the 
Veteran, including radiological 
examination, and a review of the claims 
file, the examiner must provide an opinion 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that any currently diagnosed 
right or left knee disability is traceable, 
even in part, to any incident or event of 
the Veteran's active military service.  The 
examiner is also requested to provide a 
rationale for each opinion expressed.  

3.  The RO should schedule the Veteran for 
an appropriate examination to determine the 
etiology of his current bilateral carpal 
tunnel syndrome, including specifically an 
assessment as to whether it is 
etiologically related to service.  The 
claims file and a copy of this Remand must 
be made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should determine 
whether there is a 50 percent probability 
or greater that bilateral brachial plexus 
syndrome/bilateral carpal tunnel syndrome 
is causally or etiologically related to the 
Veteran's military service.  The examiner 
should also take into account all evidence 
of record in making his/her determination.  
The examiner should provide a rationale for 
any opinion provided.  

4.  Schedule the Veteran for a VA 
examination by an appropriate examiner to 
determine the existence and etiology of any 
of any respiratory disorder, including 
chronic cough.  The claims file must be 
provided to and reviewed by the examiner in 
conjunction with the examination.  All 
necessary tests should be performed.  
Following completion of the examination and 
review of the claims file, the examiner 
should indicate the following for the 
claimed chronic cough: (a) Whether the 
Veteran has a disability manifested by 
chronic cough which can be attributed to a 
known clinical diagnosis. (b) If so, the 
examiner should indicate whether it is as 
likely as not that the diagnosed disorder 
is related to the Veteran's military 
service, to include service in the Persian 
Gulf. (c) If there is no diagnosed 
disability that the Veteran's claimed 
condition can be attributed to, the 
examiner should state whether there are 
objective manifestations of disability that 
represent an undiagnosed illness, and 
whether the disorder is related to the 
Veteran's service in the Persian Gulf.  The 
examiner should provide a complete 
rationale for any opinion provided.   

5.  The RO should make arrangements with an 
appropriate VA medical facility for a VA 
examination to ascertain the nature and 
etiology of the Veteran's any residuals of 
the Veteran's in-service head trauma, 
including headaches.  The claims folder 
must be made available to and reviewed by 
the examiner.  All necessary tests should 
be conducted.  The examiner must state 
whether the Veteran's headaches are 
attributable to a known clinical diagnosis.  
If this is the case, then the examiner 
should indicate whether this diagnosed 
disorder is at least as likely as not 
(i.e., 50 percent or greater probability) 
etiologically related to an incident of the 
Veteran's service.  If however this is not 
the case, the examiner is requested to 
confirm that the Veteran's headaches by all 
available history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.  The 
examiner is informed for purposes of this 
inquiry that under 38 U.S.C.A. § 1117, a 
disorder that cannot be attributed to a 
known clinical diagnosis is subject to 
presumptive service connection based upon 
service in the Persian Gulf.  The examiner 
must provide a complete rationale for any 
stated opinion.  

6.  To help avoid future remand, the RO 
must ensure that all requested actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

7.  Thereafter, the RO should readjudicate 
the Veteran's claims on the basis of all 
evidence of record and all applicable laws 
and regulations.  If any determination 
remains unfavorable to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case (SSOC), 
which includes a summary of additional 
evidence submitted.  The SSOC must provide 
reasons and bases for the decisions 
reached.  Thereafter, the Veteran and his 
representative should be given the 
opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this REMAND the Board intimates no 
opinion, either factual or legal, as to the ultimate 
determination warranted in this case.  The purposes of the REMAND 
are to further develop the record and to accord the Veteran due 
process of law.  No action is required of the Veteran until he 
receives further notice.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


